DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 5/28/2020.  Currently claims 1-20 are pending and claims 1, 8, and 15 are independent.  Priority to provisional application 62/990,882 filed 3/17/2020 is acknowledged.
	
	
Information Disclosure Statement
No information disclosure statement (IDS) was submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, no IDS is being considered by the Examiner.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 1 is a system claim and the way that the dependent claims are written it appears that claim 1 is an article of manufacture 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1:
Step 2A (Prong 1): Claims 1, 8, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to collect and analyze users’ online activity for marketing purposes.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a marketing manager might perform.  The abstract elements of claims 1, 8, and 15, recite in part “Collect data…Receive match…Generate match…Specify time period…Provide report…”.  Dependent claims 2, 9, and 16, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Classify app…Obtain data…Generate report…”.   Dependent claims 3, 10, and 17, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Obtain views…Classify pages…Generate report…”.  Dependent claims 4, 11, and 18, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Apply page views…Output webpages…”.  Dependent claims 5, 12, and 19, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Receive configuration…Collect data…Parse data…Categorize data…Generate report…”.  Dependent claims 6, 13, and 20, which are substantially similar claims to one another, add to the abstract idea the following limitation which recite in part “Apply data…”.  Dependent claims 7 and 14, which are substantially similar claims to one another, add to the abstract idea the following 
Step 2A (Prong 2):  Independent claims 1, 8, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processor…storage medium…user device…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Dependent claims 4, 6, 11, 13, 18, and 20 add the additional element which recites in part “trained model…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, and 19 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 8, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processor…storage medium…user device …”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (collect and analyze users’ online activity for marketing purposes) on a ”  
Dependent claims 4, 6, 11, 13, 18, and 20 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 4, 6, 11, 13, 18, and 20 include the additional element which recites in part “Trained model…”  This is not significantly more because this is merely the software and/or hardware components used to implement the abstract idea (collect and analyze users’ online activity for marketing purposes) on a general purpose computer (See MPEP 2106.05(f)).    
Additionally, dependent claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, and 19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade et al. (USPGPUB 2018/0316571) in view of Raleigh et al. (USPGPUB 2020/0045519)
Regarding claims 1, 8, and 15, Andrade discloses a method, non-transitory machine-readable storage, and system, comprising: a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising: collecting data from a user device of a user, the data representing actions performed by the user on one or more network sites (Andrade ¶ABS - The method may include obtaining data from a mobile network provider. The data including a plurality of utilization metrics pertaining to a plurality of mobile devices carrying out a plurality of network interactions, the plurality of mobile devices being associated with a plurality of users); receiving an event match configuration specifying one or more patterns of interest wherein each of the event matches represents a portion of the collected data matching with one or more of the patterns of interest (Andrade ¶ABS - The method may also include categorizing the data into a plurality of Internet domains associated with the data and determining a plurality of patterns in the data. The method may further include determining an additional pattern in the data, and generating a plurality of rules based on the plurality of patterns and the additional pattern); receiving a project configuration specifying a time period of interest (Andrade ¶151 - The process 800 may include preliminary steps such as obtaining mobile network operating data from system 113, for example, and cleaning the data. The mobile network operating data may include mobile usage data for a plurality of users over a predefined time period. The time period may be for one to twelve months); generating a user journey report comprising the event matches occurring during the time period of interest; and providing the user journey report to a client device (Andrade ¶4 - In response to receiving a request to view analysis of the additional data, the method may include presenting, in the graphical user interface, at least one of the plurality of graphical reports).
Andrade lacks generating event matches based on the collected data and the event match configuration.
Raleigh, from the same field of endeavor teaches generating event matches based on the collected data and the event match configuration (Raleigh ¶344 - In some embodiments, service plan offers and service plan bundle offers can match service usage patterns. In some embodiments, information about previous service usage and/or current service usage is presented simultaneously with service plan options and service plan bundle options to the user of the mobile wireless communication device).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the data analysis methodology/system of Andrade by including the mobile usage analysis techniques of 
Regarding claims 2, 9, and 16, Andrade in view of Raleigh discloses generating the user journey report based on the one or more app categories and the one or more mobile app sessions Andrade ¶4 - In response to receiving a request to view analysis of the additional data, the method may include presenting, in the graphical user interface, at least one of the plurality of graphical reports).
Raleigh further teaches classifying the mobile app into one or more app categories based on the data; obtaining one or more mobile app sessions from the data, each mobile app session describing usage of the mobile app ((Raleigh ¶1648 - In the example of FIG. 47, the virtual tags are sent from the flow tracking agent 3212 to the app usage/flow mapping engine 3214, which communicates with the usage/classification reconciliation engine 3216, which in turn communicates with the network stack (driver) 3208. The usage/classification reconciliation engine 3216 can track usage of the app, classify the app).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the data analysis methodology/system of Andrade by including the mobile usage analysis techniques of 
Regarding claims 3, 10, and 17, Andrade in view of Raleigh discloses generating the user journey report based on the one or more app categories and the one or more mobile app sessions Andrade ¶4 - In response to receiving a request to view analysis of the additional data, the method may include presenting, in the graphical user interface, at least one of the plurality of graphical reports).
Raleigh further teaches obtaining page views, each describing a visit to a webpage, based on the data; classifying the webpages into one or more website categories based on the page views and the data (Raleigh ¶1449 - In some embodiments, DAS techniques for providing an activity map for classifying or categorizing service usage activities to associate various monitored activities (e.g., by URL, by network domain, by website, by network traffic type, by application or application type, and/or any other service usage activity categorization/classification) with associated IP addresses are provided).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the data analysis methodology/system of Andrade by including the mobile usage analysis techniques of 
Regarding claims 4, 11, and 18, Andrade in view of Raleigh discloses applying the page views and the data as inputs to a trained machine learning model, wherein the model outputs classified webpages in response (Andrade ¶104 - The process can be used to learn the behavior of consumers (e.g., mobile device users) in terms of age and gender based on the Internet data usage pattern. This process uses at least one month of historical data of HTTP usage by different users belonging to different age and gender. A classification model is trained to learn the pattern of HTTP usage per age band and gender. Once a model is trained, it can be further used to predict the age band and gender for consumers having one month of historical HTTP data).  

Claims 5, 6, 7, 12, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade et al. (USPGPUB 2018/0316571) in view of Raleigh et al. (USPGPUB 2020/0045519) further in view of Shilman et al. (WO 2009155375 A2)
Regarding claims 5, 12, and 19, Andrade in view of Raleigh discloses collecting data from a user device of a user, the data representing actions performed by the user on one or more network sites (Andrade ¶ABS - The method may include obtaining data from a mobile network provider. The data including a plurality of utilization metrics pertaining to a plurality of mobile devices carrying out a plurality of network interactions, the plurality of mobile devices being associated with a plurality of users) and generating the user journey report based on the categorized product metadata (Andrade ¶4 - In response to receiving a request to view analysis of the additional data, the method may include presenting, in the graphical user interface, at least one of the plurality of graphical reports).
Andrade in view of Raleigh lacks receiving a product metadata library configuration specifying parameters for the collection of product metadata from network sites selling the products; collecting raw product data from the network sites selling the products according to the product metadata library configuration; parsing the raw product data into product metadata describing the products; categorizing the product metadata into a plurality of event match categories.
Shilman, from the same field of endeavor, teaches receiving a product metadata library configuration specifying parameters for the collection of product metadata from network sites selling the products; collecting raw product data from the network sites selling the products according to the product metadata library configuration; parsing the raw product data into product metadata describing the products; categorizing the product metadata into a plurality of event match categories (Shilman ¶35 – The document processor 315 implements parsers to annotate documents with additional metadata such as "likely product name or model number." The parsers use pattern-based techniques, including a combination of regular expressions and hypertext markup language (HTML) document object model (DOM) navigation rules…The document processor 315 applies statistical classification mechanisms such as Naϊve Bayes classifier, regression, etc. to this content augmented with metadata to build a classifier for each type of data).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the data analysis methodology/system of Andrade by including the product analysis analysis techniques of Shilman because Shilman discloses “The data generated by data generated by sentiment analysis is used to better match the way users think about products - overall, features, usages and personas (Shilman ¶70)”.   Additionally, Andrade further details that “This description generally relates to collecting and analyzing data to provide presentation paradigms for such data (Andrade ¶1)” so it would be obvious to consider including the additional product analysis techniques that Shilman discloses because it would improve the data analysis disclosed within Andrade.
Regarding claims 6, 13, and 20, Andrade in view of Raleigh further in view of Shilman discloses a trained machine learning model (Andrade ¶100 - In general, a batch of mobile device data can be selected for training and the training data can be applied to other mobile device data. In one example, data can be retrieved or obtained from one or more mobile service provider).
Shilman further teaches applying the product metadata as inputs (Shilman ¶45 - The process of relevance analysis 510, identifies a text snippet, metadata about the text snippet (author, source, date posted, review score, etc.), and metadata about the product as its input. The process uses a topic model, which represents knowledge about the topic. The relevance analysis determines an estimated degree of relevance of the snippet to the topic) to a model, wherein the model outputs the categorized product metadata in response (Shilman ¶35 – The document processor 315 applies statistical classification mechanisms such as Naϊve Bayes classifier, regression, etc. to this content augmented with metadata to build a classifier for each type of data).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the data analysis methodology/system of Andrade by including the product analysis analysis techniques of Shilman because Shilman discloses “The data generated by data generated by sentiment analysis is used to better match the way users think about products - overall, features, usages and personas (Shilman ¶70)”.   Additionally, Andrade further details that “This description generally relates to collecting and analyzing data to provide presentation paradigms for such data (Andrade ¶1)” so it would be obvious to consider including the additional product analysis techniques that Shilman discloses because it would improve the data analysis disclosed within Andrade.
Regarding claims 7 and 14, Andrade in view of Raleigh discloses collecting data from a user device of a user, the data representing actions performed by the user on one or more network sites (Andrade ¶ABS - The method may include obtaining data from a mobile network provider. The data including a plurality of utilization metrics pertaining to a plurality of mobile devices carrying out a plurality of network interactions, the plurality of mobile devices being associated with a plurality of users).
Raleigh further teaches receiving a content match configuration specifying particular webpages of interest; SMRH:4843-2978-6557.1-- 40 --P A T E N T Docket No. 68AC-314579-US providing the content match configuration to the user device (Raleigh ¶344 - In some embodiments, service plan offers and service plan bundle offers can match service usage patterns. In some embodiments, information about previous service usage and/or current service usage is presented simultaneously with service plan options and service plan bundle options to the user of the mobile wireless communication device).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the data analysis methodology/system of Andrade by including the mobile usage analysis techniques of Raleigh because Raleigh discloses “methods to improve the presentation and discovery of services, service plans, applications and content for users of mobile wireless communication devices (Raleigh ¶6)”.   Additionally, Andrade further details that “This description generally relates to collecting and analyzing data to provide presentation paradigms for such data (Andrade ¶1)” so it would be obvious to consider including the additional analysis techniques that Raleigh discloses because it would improve the data analysis disclosed within Andrade.
Andrade in view of Raleigh lacks the user device collects product data from the particular webpages, and provides the product data as part of the data, in response.
Shilman, from the same field of endeavor, teaches the user device collects product data from the particular webpages, and provides the product data as part of the data, in response (Shilman ¶36 - FIG. 4 shows a flowchart of a high-level process of the system 200, in accordance with one embodiment of the invention. The aggregation subsystem 230 aggregates 410 the data obtained from various information sources 250. The analysis subsystem 235 analyzes 420 the information aggregated 410 to compute quality metrics for products and topics. The display subsystem displays 430 the results of the analysis 420 to the user. In some embodiments, information displayed 430 to the user allows the user to investigate and see information showing how the results were obtained as well as provide feedback on the quality/accuracy of the results in the opinion of the user).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the data analysis methodology/system of Andrade by including the product analysis analysis techniques of Shilman because Shilman discloses “The data generated by data generated by sentiment analysis is used to better match the way users think about products - overall, features, usages and personas (Shilman ¶70)”.   Additionally, Andrade further details that “This description generally relates to collecting and analyzing data to provide presentation paradigms for such data (Andrade ¶1)” so it would be obvious to consider including the additional product analysis techniques that Shilman discloses because it would improve the data analysis disclosed within Andrade.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624